Citation Nr: 1130213	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO. 04-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a nervous disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1975 and from January 1991 to August 1991. He had additional periods of duty in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board previously remanded this case in December 2006. In March 2009, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded the remaining claims for additional development. The RO has complied with the remand directives. 

As indicated in the December 2006 remand, the record further raised the issues of entitlement to service connection for tinnitus, hair loss, loss of strength, a sleep disorder, and difficulty concentrating. These claims, however, have not been adjudicated by the RO, and are therefore again REFERRED to the RO for appropriate consideration.


REMAND

In correspondence dated in June 2011, the Veteran through counsel has requested a hearing. The Veteran has a right to provide hearing testimony on appeal. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010). In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO. See 38 C.F.R. § 20.704 (2010).

The appeal is therefore REMANDED to the RO for the following action:

The RO must schedule the Veteran for a hearing before a member of the Board sitting at the San Juan RO. The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







